DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 4 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.
The previously presented objection to the drawings has been withdrawn in view of the amendments dated 8/19/2021.

Claim Objections
Claims 4-5 are objected to because of the following informalities:  
For grammatical reasons, it is believed claim 4 should read as follows:
4. A treatment system of an aerobic microorganism fermentation pile for organic solid wastes, comprising: 
a fermentation pile, which is formed by stacking fermentation materials and is a round-shaped pile, a trapezoid-shaped pile or a windrow-shaped pile, wherein, the width and height of the fermentation pile are not limited by a fact that the fermentation pile can not be too large in order to ensure ventilating conditions; 
a steel structure or brick-concrete structure, which is used for supporting the weight of the fermentation pile, wherein a suspended space supported by the steel structure or the brick-
wherein:
the fermentation materials at the periphery of the ventilating passage naturally drop and are sealed, and an air inlet pipe is pre-embedded or an air inlet is left to be communicated with the outside;
 the ventilating passage space can be above or under the ground; 
the system further comprising:
a ventilating system, which comprises the ventilating passage provided at the bottom of the large size fermentation pile and vertical airflow through holes upwardly and downwardly penetrating through the fermentation pile, wherein, the upper parts of the vertical airflow through holes are communicated with the outside, and the lower parts thereof are communicated with the ventilating passage; 
wherein the vertical airflow through holes are formed by downwardly drilling the up and down penetrated holes from the top of the fermentation pile with a pestle or other tools, or a pipe with grids or ventilating gaps on pipe walls is pre- embedded;
 wherein after fermentation is started, gas in the fermentation pile is heated to rise along the vertical airflow through holes, and a negative pressure is formed on the lower parts of the vertical airflow through holes, and external air enters the ventilating passage and then enters the vertical airflow through holes.
The claim limitation “the outside” (claim 4) does not have explicit antecedent basis but is understood to refer to an area outside of the system. It is recommended to amend the term to read “an outside”.
The claim limitation “the ventilating passage space” (claim 4) does not have explicit antecedent basis but is understood to refer to a space of the ventilating passage. It is recommended to amend this claim term to read simply “the ventilating passage”. 
The claim limitations “the upper parts of the vertical airflow through holes” and “the lower parts thereof” (claim 4) do not have explicit antecedent basis but it is understood that vertical airflow through holes would necessarily have both an upper and lower part. It is recommended to amend the limitations to read “upper parts of the vertical airflow through holes” and “lower parts thereof”. 
For grammatical reasons, it is believed claim 5 should read as follows:
5. (Currently amended) The treatment system according to claim 4, wherein, the treatment system further comprises a heat preservation system, the heat preservation system comprising a greenhouse built outside the large size fermentation pile; the greenhouse comprises a support skeleton and a hermetical shelter covering thereon; an air outlet pipe is arranged in the middle of the side surface of the greenhouse; the shelter drops on the ground and is sealed with the ground; and the air inlet pipe is pre-embedded in the ventilating passage passing through the shelter to extend to the outside.
The claim limitation “the middle of the side surface of the greenhouse” does not have explicit antecedent basis but is understood to refer to a middle of a side surface (such as a side wall) of the greenhouse. It is recommended to amend the limitation to read “a middle of a side surface of the greenhouse”.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Willisch (US Patent 4,317,671) in view of Yarnell (US Patent 5,322,793).
	Regarding claim 4, Willisch discloses a treatment system of an aerobic microorganism fermentation pile for organic solid wastes (col. 1 lines 6-55, col. 6 line 32-col. 7 line 41) (Figs. 1-10, sheets 1-3 of 6), comprising:
	a fermentation pile which is formed by stacking fermentation materials and is trapezoid-shaped (col. 6 line 32-col. 9 line 32);
	a structure (4) which is used for supporting the weight of the fermentation pile (col. 6 lines 32-58);
	wherein:
		a suspended space supported by the structure under the fermentation materials is a ventilating passage which supplies the whole fermentation pile with oxygen (col. 6 lines 32-col. 8 line 19, col. 8 lines 36-67); 
		an air inlet pipe (24) is left to be communicated with an outside (col. 8 lines 36-53) (Fig. 8); and
		the ventilating passage is above the ground (Figs. 1, 8);
	the system comprising:

	wherein the vertical airflow through holes are formed by a pipe with grids  (col. 6 line 32-col. 8 line 19) (Figs. 1-8);
	wherein after fermentation is started, gas in the fermentation pile is heated to rise along the vertical airflow through holes and a negative pressure is formed on lower parts of the vertical airflow through the holes and external air enters the ventilation passage and then enters the vertical airflow through holes (col. 2 line 48-col. 3 line 25, col. 6 line 32-col. 9 line 32).
	As to the limitation of wherein the width and height of the fermentation pile are not limited by a fact that the fermentation pile can not be too large in order to ensure ventilating conditions, this is best understood as a recitation of intended use of the claimed system as it is not clear how this language would further limit the claimed subject matter structurally. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). The system disclosed by Willisch is fully capable of operating in the manner as it ensures ventilating conditions through the entire fermentation pile, as discussed above. 
	As to the limitation of the fermentation materials at the periphery of the ventilating passage naturally drop and are sealed, this is also a recitation of intended use of the claimed system. The fermentation material of the upper layers of the pile are shown to be sloped (Figs. 8) and would 
	Willisch discloses that the structure (4) is in the form of “legs, tressels, blocks, or the like” (col. 6 lines 32-38) and supports the pile, as set forth above.
 	Willisch is silent as to the structure being a steel structure or brick-concrete structure.
	Yarnell discloses a device for aerobic microorganism fermentation of solid waste (col. 5 line 57-col. 34) comprising supports (20) comprising “concrete blocks, bricks, etc.” (meets the limitation of a brick-concrete structure) for supporting a fermentation pile above the ground (col. 6 lines 14-65) (Fig. 1 sheet 1 of 3).
	It would have been obvious to one of ordinary skill in the art to modify the structure disclosed by Willisch to comprise a brick-concrete structure, based on the teachings of Yarnell, as the skilled artisan would have been motivated to select a structure material recognized in the art to be suitable for supporting a fermentation pile above ground.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Willisch (US Patent 4,317,671) in view of Yarnell (US Patent 5,322,793), as applied to claim 4, above, and in further view of Bottcher (US Patent Application Publication 2011/0126601) and Kim (KR101410993B1) (already of record) (English machine translation attached to this Office Action relied upon). 
Regarding claim 5, Willisch discloses wherein the air inlet pipe is pre-embedded in the ventilating passage and extends away from the ventilating passage to a blower (23) (col. 6 lines 32-col. 8 line 19, col. 8 lines 36-67) (Figs. 8-9). Willisch further discloses that the fermentation takes place at an elevated temperature (col. 4 lines 16-34) and that a fermentation pile can be enclosed within a housing (col. 9 line 62-col. 10 line 34) (Fig. 11, sheet 4 of 6).

	Bottcher discloses that it was known in the art to enclose a structure for fermentation of solid waste (called rotting means) within a greenhouse to allow for temperature maintenance and protection from weather (para. 23, 54). 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the treatment system disclosed by Willisch such that the above-ground structures thereof (including the fermentation pile and ventilating passage) are positioned within a heat preservation system comprising a greenhouse, as Bottcher discloses that it was known in the art to provide such a greenhouse for temperature maintenance and protection from whether, and the skilled artisan would have been motivated to maintain temperature conditions conducive for fermentation and protect the fermentation equipment from weather. 
	Furthermore, Kim discloses that it was known in the art to form a greenhouse from a support skeleton (frames, connecting bars) (para. 23-24) and a shelter covering (comprising vinyl 12, reads on being a hermetical shelter covering as it is configured to trap gas within, see para. 25, 31-36) (Figs. 1-2), wherein an air outlet pipe is arranged in a middle of a side surface of the greenhouse to exhaust air for temperature maintenance within the greenhouse (para. 33, 36-37, 62-63) (Fig. 1), and wherein the shelter drops on the ground and is sealed with the ground to further maintain temperature within the greenhouse (“Summary of the Invention, para. 22-25) (Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the prior art greenhouse to comprise a support 
	Kim further discloses positioning a blower (23) outside of the shelter such that outside air can be delivered into the greenhouse via an air pipe extending therethrough (para. 28-30) (Fig. 1), and the skilled artisan would have been motivated to adopt this configuration regarding the blower and air inlet pipe already disclosed by Willisch (such that the air inlet pipe passes through the shelter to extend to the outside as claimed), as the skilled artisan would have been motivated to use a configuration recognized in the art to be suitable for delivering outside air into the shelter. 
	Regarding claim 6, Willisch in view of Bottcher and Kim teaches the hermetical shelter, as set forth above. Kim further discloses wherein the hermetical shelter adopts a double-layer structure whose middle is filled with air, so as to achieve a double-layer heat preservation effect (Summary of the Invention, para. 22-25, 33-36).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the greenhouse taught by the prior art combination to adopt a double-layer structure whose middle is filled with air, so as to achieve a double-layer heat preservation effect, as taught by Kim, in order to prevent heat losses from the interior of the greenhouse. 
	Regarding claim 7, Willisch in view of Bottcher and Kim teaches the heat preservation system comprising a greenhouse, as set forth above. Kim further discloses wherein the heat preservation 
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to further modify the heat preservation system taught by the prior art combination to comprise a second greenhouse so as to achieve a double-layer heat preservation effect, as taught by Kim, in order to prevent heat losses from the interior of the greenhouse. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Willisch (US Patent 4,317,671) in view of Yarnell (US Patent 5,322,793), Bottcher (US Patent Application Publication 2011/0126601) and Kim (KR101410993B1) (already of record) (English machine translation attached to this Office Action relied upon), as applied to claim 5 above, and in further view of Johannesson et al. (US Patent Application Publication 2015/0121978).
Regarding claim 8, Willisch discloses that the fermentation takes place at an elevated temperature and the prior art combination teaches the fermentation pile and ventilating passage within a greenhouse, as set forth above. 
The prior art combination is silent as to the greenhouse being internally provided with a heating device, the heating device being a heater installed in the ventilating passage or vapor introduced into the ventilating passage, so as to heat and ferment the materials at the bottom of the fermentation pile at first and then drive the starting of the entire fermentation pile.
Johannesson et al. discloses a composting device comprising a pile (108) of solid waste to be composted and a heater (107) located under the pile to drive the composting process (para. 20) (Fig. 4, sheet 4 of 8). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to provide the prior art treatment system with a heater to ensure .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Willisch (US Patent 4,317,671) in view of Yarnell (US Patent 5,322,793), as applied to claim 4, above, and in further view of Seagren (US Patent 5,766,935).
Regarding claim 9, Willisch discloses that fermentation of the pile may generate moisture (col. 2 line 3-col. 3 line 25).
Willisch in view of Yarnell is silent as to the treatment system further comprising a percolate collecting and absorbing device. The claimed structure is being interpreted as being equivalent to a sloped surface and a cofferdam, consistent with Applicant’s specification.
Seagren discloses a device for composting solid waste (col. 1 lines 44-48, col. 2 lines 50-67) (Fig. 1, sheet 1 of 5) comprising a sloped surface sloping towards a collector (50) (col. 3 lines 51-66, col. 4 line 64-col. 5 line 38), the aforementioned structure allowing moisture or liquid generated from a pile of solid waste to be composted to be collected in the collector (col. 4 line 64-col. 5 line 38). The collected liquid can be used (e.g., by recirculating and spraying) to aid in decomposition of additional solid waste (col. 4 line 64-col. 5 line 38). The collector (50) is an enclosure from which liquid can be pumped (col. 4 line 64-col. 5 line 38) (Fig. 1) and therefore reads on being a cofferdam. Therefore, Seagren meets the claim limitation of a percolate collecting and absorbing device by disclosing a sloped surface and a cofferdam. 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the prior art treatment system to comprise a percolate 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Willisch (US Patent 4,192,848) is directed to a fermentation pile suspended above a ventilating space.
McNelly (US Patent 6,627,434) is directed to an air space provided under a composting mixture.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799